    Case 20-12453       Doc 39    Filed 07/07/20 Entered 07/07/20 14:42:35            Desc Main
                                    Document     Page 1 of 8



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

In re:                           )                     Chapter 11
                                 )
BHF CHICAGO HOUSING GROUP B, LLC )                     Case No. 20-12453
(ICARUS)                         )
                                 )                     Hon. Jack B. Schmetterer
              Debtor.            )
                                 )

            NOTICE OF APPLICATION TO AUTHORIZE THE RETENTION AND
         EMPLOYMENT OF HILCO REAL ESTATE, LLC AS REAL ESTATE BROKER

        PLEASE TAKE NOTICE that on July 14, 2020 at 10:30 a.m. (prevailing Central Time)
 or as soon thereafter as counsel may be heard, we shall appear before the Honorable Jack B.
 Schmetterer in Courtroom 682 in the United States Courthouse, 219 South Dearborn Street,
 Chicago, Illinois, or before any other judge who may be sitting in his place and stead, and present
 the Application to Authorize the Retention and Employment of Hilco Real Estate as Real Estate
 Broker (the “Broker Application”), at which time and place you may appear if you so desire

        THIS MOTION WILL BE PRESENTED AND HEARD TELEPHONICALLY. No
 personal appearance in court is necessary or permitted. To appear and be heard telephonically on
 the motion, you must set up and use an account with Court Solutions, LLC. You can set up an
 account at www.Court-Solutions.com or by calling Court Solutions at (917) 746-7476.

         PLEASE TAKE FURTHER NOTICE that, pursuant to General Order No. 20-03, any
 party that objects to the relief sought in the Motion must file a Notice of Objection no later than
 two (2) business days before the date of presentment. Please be advised that if a Notice of
 Objection is not timely filed, the Court may grant the Motion without a hearing before the date of
 presentment.


  Dated: July 7, 2020                          Respectfully submitted,

                                               BHF CHICAGO HOUSING GROUP B, LLC
                                               (ICARUS)

                                               By: /s/ Kevin H. Morse
                                                        One of Its Proposed Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              Samuel J. Tallman (#06322843)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900



 223931759.v2
  Case 20-12453              Doc 39          Filed 07/07/20 Entered 07/07/20 14:42:35   Desc Main
                                               Document     Page 2 of 8



                                                       Chicago, Illinois 60601
                                                       T: (312) 985-5595
                                                       F: (312) 985-5984
                                                       sschreiber@clarkhill.com
                                                       kmorse@clarkhill.com
                                                       stallman@clarkhill.com




ClarkHill\98306\397691\223931759.v1-7/3/20
223931759.v2
    Case 20-12453             Doc 39          Filed 07/07/20 Entered 07/07/20 14:42:35     Desc Main
                                                Document     Page 3 of 8



                                  UNITED STATES BANKRUPTCY COURT
                                   NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In re:                           )                              Chapter 11
                                 )
BHF CHICAGO HOUSING GROUP B, LLC )                              Case No. 20-12453
(ICARUS)                         )
                                 )                              Hon. Jack B. Schmetterer
              Debtor.            )
                                 )

          APPLICATION TO AUTHORIZE THE RETENTION AND EMPLOYMENT OF
                HILCO REAL ESTATE, LLC AS REAL ESTATE BROKER
      ________________________________________________________________________

           BHF Chicago Housing Group B, LLC (Icarus), debtor and debtor in possession

 (collectively, “Debtor”), by and through its undersigned counsel, hereby submits this application

 (the “Broker Application”) for the entry of an order authorizing the retention and employment of

 Hilco Real Estate, LLC (“Hilco”) as Debtor’s real estate broker for the Property that is subject to

 this case. Debtor requests this order be issued nunc pro tunc to July 2, 2020. In support of the

 Broker Application, the Debtor states as follows:

                                                      Jurisdiction

           1.        This Court has jurisdiction over this Broker Application pursuant to 28 U.S.C. §

 1334. Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409.

           2.        The consideration of this Broker Application is a core proceeding pursuant to 28

 U.S.C. §157(b).

           3.        The statutory predicates for the relief requested herein are sections 327(a), 328(a)

 and 1107(b) of title 11, United States Code (the “Bankruptcy Code”), Rules 2014(a) and 2016(b)

 of the Federal Rules of Bankruptcy Procedure (“Bankruptcy Rules”) and Local Rule 2016-1.




                                                           1
 ClarkHill\98306\397691\223931759.v1-7/3/20
 223931759.v2
    Case 20-12453         Doc 39       Filed 07/07/20 Entered 07/07/20 14:42:35                     Desc Main
                                         Document     Page 4 of 8



                                           Preliminary Statement1

         4.      On June 15, 2020 (the "Petition Date"), the Debtor filed a voluntary petition for

relief under Chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code, the Debtor continues to manage its financial affairs as a debtor-in-possession.

No trustee, examiner or committee has been appointed in this Chapter 11 Case.

         5.      The nature of the Debtor’s business and the factual background relating to the

Debtor’s commencement of this Chapter 11 case is set forth in detail in the Declaration of Andrew

Belew in Support of Chapter 11 Petition, First-Day Motions, and Certain Second Tier Motions

(the “Belew Declaration”) filed on June 15, 2020 as ECF No. 4, and expressly incorporated herein

by reference.

         6.      After analyzing the ramifications of filing the Chapter 11 case, and alternatives

thereto, the Debtor believes the Chapter 11 case will afford the Debtor the best means of

preserving the value of the Property, while securing a purchaser that will stabilize the Property for

the community and existing tenants. The Chapter 11 case stands to protect the claims and interests

of the Debtor’s tenants, creditors, the community, and other parties in interest.

         7.      The Debtor believes that any significant delay in embarking upon a sale process is

likely to have a material adverse effect on the value of the Property given the deteriorating state of

the Property and inability to financially respond to the needs of the few remaining tenants.

                                               Relief Requested

         8.      By this Broker Application, the Debtor respectfully requests that this Court enter

an order authorizing the Debtor to employ and retain Hilco as the real estate broker for the subject

Property in this case pursuant to section 327(a) of the Bankruptcy Code.


1Capitalized terms used in this Preliminary Statement but not defined herein shall have the meanings set forth in the
Belew Declaration.
                                                         2
223931759.v2
  Case 20-12453        Doc 39     Filed 07/07/20 Entered 07/07/20 14:42:35               Desc Main
                                    Document     Page 5 of 8



         9.    The Debtor seeks to retain Hilco as its real estate broker because (a) Hilco has

extensive experience regarding the acquisition or disposition of hundreds of millions of square feet

of owned and leased real estate; (b) Hilco is based in Northbrook, Illinois, and thus has an intimate

knowledge of the Chicago real estate market; and (c) Hilco has a vast network, garnering

significant interest from buyers and investors across many different asset types and throughout

various international geographies; and (d) Hilco has significant experience, spanning over 40

years, assisting with § 363 bankruptcy sales. Accordingly, the Debtor believes that Hilco is well-

qualified to be the real estate broker for the Property.

                                      Scope of Employment

         10.   The Debtor requires the services of Hilco to represent and assist the Debtor in

marketing the Property and facilitating a sale to the highest paying purchaser who can stabilize the

Property for the community and existing tenants. The Debtor expects that Hilco will be called upon

to render various professional services, including, but not limited to, the following:

               a.      Meeting with the Debtor to ascertain the Debtor’s goals, objectives and
               financial parameters in selling the Property. The sales structure, including reserve
               pricing, is more specifically described on Exhibit B to the Engagement Letter;

               b.      Preparing marketing plan and budget for Debtor’s review and approval. A
               proposed market plan and budget shall be provided by Hilco to Debtor within five
               (5) business days of the Effective Date;

               c.      Soliciting interested parties for the sale of the Property, and marketing the
               Property for sale through an accelerated sales process. The bid deadline is
               anticipated to be on or about September 30, 2020 or within ten (10) weeks after
               entry of the order approving Hilco’s employment;

               d.     Solely at the Debtor’s direction and on the Debtor’s behalf, negotiating the
               business terms of the sale of the Property; and

               e.     performing all other broker-related services for the Debtor which may be
               necessary and proper in order to effectuate the sale of the Property.

Hilco shall not have authority to bind Debtor to any contract or purchase agreement.

                                                  3
223931759.v2
  Case 20-12453        Doc 39     Filed 07/07/20 Entered 07/07/20 14:42:35             Desc Main
                                    Document     Page 6 of 8



                                          Compensation

         11.   Section 327(a) of the Bankruptcy Code authorizes the employment of necessary

professionals to represent the debtor in possession in carrying out the debtor in possession’s duties.

See 11 U.S.C. § 327(a). Section 328(a) of the Bankruptcy Code authorizes the compensation of a

professional employed under § 327(a) “on any reasonable terms and conditions of employment,”

including on a on a “fixed or percentage fee basis, or on a contingent fee basis.” 11 U.S.C. §328(a).

Subject to this Court's approval and in accordance with sections 330 and 331 of the Bankruptcy

Code, the Bankruptcy Rules, the Local Rules of this Court and other procedures that may be fixed

by this Court, the Debtor requests that Hilco be compensated on a commission basis, plus

reimbursement of the actual and necessary expenses Hilco incurs pursuant to a Budget not to

exceed $25,000.

         12.   In the event the Property is sold to the stalking horse bidder in an amount equal to

the stalking horse bidder’s initial bid amount as provided in the stalking horse agreement, as

subsequently amended, Hilco shall earn a fee equal to one and one-half percent (1.5%) of the

Gross Sale Proceeds; provided, however, in the event stalking horse bidder is the successful

bidder for the Property and increases its bid amount as a result of the Managed Bid Process (as

defined in the Engagement Letter), Hilco shall earn a fee equal to three percent (3.0%) of the

Gross Sale Proceeds.

         13.   In the event Property is sold to a party that is not Saybrook, Hilco shall earn a fee

equal to three percent (3%) of the Gross Sale Proceeds. For purposes hereof, “Gross Sale

Proceeds” shall mean the cash received by the Debtor in consideration of a Property, as approved

by the Bankruptcy Court.

         14.   Based upon the nature of the services to be provided by Hilco and the fact that Hilco


                                                  4
223931759.v2
  Case 20-12453       Doc 39      Filed 07/07/20 Entered 07/07/20 14:42:35              Desc Main
                                    Document     Page 7 of 8



does not bill clients on an hourly basis, the Debtor seeks relief from having Hilco maintain time

records or file interim or final fee applications. No compensation will be paid to Hilco except as

authorized by order of this Court, after notice and an opportunity for a hearing. The Debtor will

seek approval to pay Hilco’s commission and reimbursement of Hilco’s expenses in connection

with any order authorizing the sale of the Property.

                                     Hilco Does Not Hold
                               Or Represent Any Adverse Interest

         15.   The Declaration of Sarah Baker, Vice President and Assistant General Counsel of

Hilco Global, is attached hereto as Exhibit A.

         16.   To the best of the Debtor’s knowledge and based upon and except as set forth in

Baker Declaration:

               a.      Hilco does not hold or represent any interest adverse to the Debtor’s chapter
                       11 estate.

               b.      Hilco is a “disinterested person” as such term is defined in section 101(14)
                       of the Bankruptcy Code.

               c.      Hilco is not a creditor, an equity security holder, or an insider of the Debtor.

               d.      Hilco is not and was not, within 2 years before the Petition Date, a director,
                       officer, or employee of the Debtor.

               e.      Hilco does not have an interest materially adverse to the interest of the
                       Debtor’s estate or of any class of creditors or equity security holders, by
                       reason of any direct or indirect relationship to, connection with, or interest
                       in, the Debtor, or for any other reason.

To the best of the Debtor’s knowledge, Hilco does not have any connections with the Debtor, its

creditors, any other parties in interest, its attorneys and accountants, the United States trustee, or

any person employed in the office of the United States trustee, except as set forth in Baker

Declaration.



                                                  5
223931759.v2
  Case 20-12453        Doc 39    Filed 07/07/20 Entered 07/07/20 14:42:35             Desc Main
                                   Document     Page 8 of 8



                                              Notice

         17.    Notice of this Application has been given to (a) the Office of the United States

Trustee of this District; (b) counsel to Trustee; (c) any receiver(s) in possession of the property;

(d) the City of Chicago; (e) the twenty (20) largest unsecured creditors of the Debtor; and (f) all

parties who have filed appearances or requested notices through the Court’s CM/ECF system

         WHEREFORE, the Debtor respectfully requests that this Court enter the attached order (i)

authorizing the Debtor to retain and employ Hilco Real Estate as the Property’s real estate broker,

nunc pro tunc to the Petition Date; and (ii) granting such other relief as this Court may deem just

and proper.




 Dated: July 7, 2020                           Respectfully submitted,

                                               BHF CHICAGO HOUSING GROUP B, LLC
                                               (ICARUS)

                                               By: /s/ Kevin H. Morse
                                                        One of Its Proposed Attorneys

                                              Scott N. Schreiber (#06191042)
                                              Kevin H. Morse (#06297244)
                                              Samuel J. Tallman (#06322843)
                                              CLARK HILL PLC
                                              130 East Randolph Street | Suite 3900
                                              Chicago, Illinois 60601
                                              T: (312) 985-5595
                                              F: (312) 985-5984
                                              sschreiber@clarkhill.com
                                              kmorse@clarkhill.com
                                              stallman@clarkhill.com




                                                 6
223931759.v2
